Citation Nr: 0420962	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  97-27 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for frostbite residuals of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and December 1996 decisions 
that denied an increased disability rating for residuals of 
frostbite of the right foot.  The veteran submitted a notice 
of disagreement (NOD) in July 1997, and the RO issued a 
statement of the case (SOC) in July 1997.  The veteran 
submitted a substantive appeal in September 1997.

In March 2000, the RO issued a supplemental SOC (SSOC), 
reflecting the denial of a rating in excess of 10 percent. 

Pursuant to a Board remand in September 2002, the RO 
scheduled the veteran for an RO hearing on November 18, 2002; 
the record indicates the veteran failed to appear.  In 
January 2003, the RO issued a SSOC, reflecting the RO's 
continued denial of a rating in excess of 10 percent for 
frostbite residuals of the right foot. 

Pursuant to a Board remand in April 2003, the RO undertook 
further development, to include arranging for the veteran to 
undergo VA examination.  In May 2003, the RO issued another 
SSOC, reflecting the RO's continued denial of a rating in 
excess of 10 percent for frostbite residuals of the right 
foot.  The matter has since been returned to the Board for 
further appellate consideration. 

As a final preliminary matter, the Board notes that, in 
January 2004, the RO denied the veteran's claim for  service 
connection for residuals of frostbite of the left foot.  The 
record reflects no NOD, to date, with that rating decision, 
and the issue has not been certified for appellate 
consideration.  As that matter is not in appellate status at 
this time, the Board decision is limited to the question of a 
higher evaluation for frostbite residuals of the right foot.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Under the criteria in effect prior to January 12, 1998, 
the veteran's frostbite residuals of the right foot were 
manifested, primarily, by no more than mild symptoms of cold 
injury.  

3.  Under the criteria in effect since January 12, 1998, the 
veteran's frostbite residuals of the right foot have been 
manifested, primarily, by arthralgia or other pain, cold 
sensitivity, and nail abnormalities; tissue loss, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities are not shown.


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the criteria for a disability 
rating in excess of 10 percent for frostbite residuals of the 
right foot were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.44, 4.59, 4.110, 
Diagnostic Code 7122 (in effect prior to Jan. 12, 1998). 

2.  Affording the veteran the benefit of the doubt, since 
January 12, 1998, the criteria for a 20 percent rating for 
frostbite residuals of the right foot have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.44, 4.59, 4.110, Diagnostic Code 7122 
(in effect as of Jan. 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the July 1997 SOC, the March 2000, January 2003, and 
May 2003 supplemental SOCs (SSOCs), and the RO's December 
2002 and May 2003 letters, the veteran and his representative 
have been notified of the laws and regulations governing the 
claim, the evidence that has been considered in connection 
with this appeal, and the bases for the denial of the claim.  
The RO notified the veteran of the change in the rating 
criteria, and of the need for evidence of current medical 
treatment.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the RO's May 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claim.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Pelegrini, 17 Vet. App. at 422.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.  The RO issued the 
July 1997 SOC within a few short months after the December 
1996 decision on appeal, explaining what was needed to 
substantiate the claim and affording the veteran the 
opportunity to respond.  The RO issued to the veteran the May 
2003 letter, notifying him of the VCAA duties to notify and 
assist, and again soliciting information and evidence from 
the veteran.  Significantly, the RO afforded the veteran well 
over a one-year period for response to such a notice letter.  
See 38 U.S.C.A. § 5103(b)(1). 

Under these circumstances, the Board finds that, to the 
extent that VA has failed to fulfill any duty to notify the 
veteran prior to the initial adjudication of the claim, such 
error is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examination in 
connection with the issue on appeal.  The veteran also has 
been given opportunities to submit and/or identify evidence 
to support his claim.  Significantly, no outstanding sources 
of pertinent evidence, to include from any treatment 
providers, has been identified, and the veteran has not 
indicated that there is any outstanding pertinent evidence 
that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.

II.  Factual Background

Service medical records show that the veteran was treated for 
immersion foot injury in 1966.

In an April 1968 rating decision, the RO granted service 
connection for immersion of the right foot, and assigned a 
zero percent (noncompensable) rating under Diagnostic Code 
7122, effective from the day following the date of discharge 
in September 1967.

VA progress notes, dated in September 1993, show complaints 
of burning foot pain and elongated nails.

VA progress notes, dated in March 1994, reflect complaints of 
pain secondary to frostbite.  The physician noted no 
ulceration or signs of infection, and noted minimal edema.

X-rays taken of the veteran's right foot in June 1994 
revealed no bony abnormalities.  

VA progress notes, dated in December 1995, reflect that the 
veteran took medication for relief of pain caused by 
frostbite.

VA progress notes, dated in April 1997, show an assessment of 
neuropathy, due to clinical findings of loss of sharp/dull 
distal to metacarpal phalangeal joint, secondary to 
frostbite.

The veteran underwent VA examination in December 1997.  Hen 
then reported that he had stood in cold water in Germany in 
February 1966, trying to push a jeep out of a ditch.  
Reportedly, the next morning, the veteran noticed swelling of 
both feet and a sensation of "pins and needles."  He 
complained that his feet hurt all the time.

On examination, the veteran appeared to have a generally 
normal gait.  He had a flat right foot, with hammering of the 
lateral four toes.  No appreciable swelling was noted.  There 
was no tenderness to palpation.  The skin was intact.  The 
toenails were pink, and the plantar foot was pink.  Toes were 
intact.  Posterior tibial pulse was 1+, and dorsalis pedis 
pulse was 2+; light touch sensation appeared to be intact in 
the right foot.  The veteran could stand on his heels, and he 
had difficulty standing on his toes.  He could not squat 
because of the right knee brace.  The physician diagnosed a 
past history of bilateral emergent foot in 1966, with 
residual symptoms as noted.

In February 1998, the RO increased the evaluation for 
residuals of frostbite of the right foot from zero percent 
(noncompensable) to 10 percent, effective September 8, 1993.

VA progress notes, dated in September 1998, show complaints 
of burning and numbness under both feet, as well as swelling.  
The assessment was neuropathy, due to frostbite injury.

The veteran underwent VA examination in December 1998.  He 
then reported that he had pain in his feet, and that his feet 
"just burn."  He also complained of sensation of coldness 
and freezing in both feet, which was treated with a topical 
cream.

On examination, the arches were somewhat shallow bilaterally, 
and there was bilateral hallux abductovalgus and hammering of 
the lateral four toes.  The examiner noted some fungal 
involvement of the toenails of both feet.  The skin of the 
feet was intact, and was pink and warm.  There was no 
tenderness to palpation, and no appreciated swelling.  Pulses 
were intact, and light touch sensation appeared to be intact.  
The physician diagnosed a past history of frostbite, both 
feet, with residual symptoms as noted.

VA outpatient treatment records, dated in June 2000, include 
an assessment of swelling of the feet.  The physician noted 
that the veteran probably had neurogenic pain, which 
responded well to "imipiramin," and that stockings would be 
used to prevent swelling.  The physician also noted that the 
veteran had frostbite in both feet and had vasomotor 
instability.
 
A podiatry outpatient note, dated in August 2000, reflects 
treatment for long, thick, and discolored nails; the 
assessment was onychomycosis.

A podiatry outpatient note, dated in April 2002, reflects 
treatment for long, thick, and discolored nails; the 
assessment was onychomycosis.

VA outpatient treatment records, dated in July 2002, reflect 
that the veteran still had some pain in his feet, but that 
the burning sensation had been helped by the topical cream, 
and the edema had been helped by stockings.

VA outpatient treatment records, dated in November 2002, show 
that the veteran's pain in his feet had been progressive and 
was a diffuse pain.  The veteran wore compression socks for 
swelling and wore orthotics, which seemed to help.

The veteran underwent a VA examination in April 2003.  He 
reported that, over the years, he has had persistent 
bilateral foot pain and swelling.  He also complained of 
recurrent bilateral foot numbness and coolness.  The 
physician noted that, apparently, the veteran had cold 
sensitivity because the veteran's feet reportedly "really 
ache" when exposed to cold weather.  The veteran reported no 
weakness, fatigability, decreased endurance, incoordination, 
or flare-ups.

On examination, there was no swelling.  Both feet were 
intact; the feet were warm, and the toes were pink.  Light 
touch sensation was intact.  There was no hyperhidrosis.  The 
toenails were thickened bilaterally with some toenail 
involvement.  Dorsalis pedis pulse was 1+; no posterior 
tibial pulse was present.  No weakness, fatigability, 
decreased endurance, or incoordination were noted.  The 
veteran did have pes planus.  X-rays revealed only mild 
degenerative changes to the left first metatarsophalangeal 
joint.  The physician diagnosed status-post frostbite of both 
feet, 1966, with residuals symptoms as noted.

III. Legal Analysis
 
The veteran contends that frostbite residuals of the right 
foot are more severe than currently rated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's frostbite residuals of the 
right foot as 10 percent disabling under 38 C.F.R. § 4.110, 
Diagnostic Code 7122.  During the course of this appeal, VA 
revised the criteria for rating residuals of cold injury, 
effective on January 12, 1998.  As there is no indication 
that the revised criteria are intended to have retroactive 
effect, VA has a duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new provisions, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

In this case, the RO has considered the veteran's claim for 
an increased disability rating under both the former and 
revised schedular criteria (see March 2000, January 2003, and 
May 2003 SSOCs); as such, there is no due process bar to the 
Board doing likewise.   See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  If an increase is warranted on the basis of 
the revised the criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  See VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  

Pursuant to the former criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (in effect when the veteran filed his 
claim and prior to January 12, 1998), mild symptoms of a cold 
injury or chilblains warranted a 10 percent evaluation, 
regardless of whether the condition was unilateral or 
bilateral.  With persistent moderate swelling, tenderness, 
redness, etc., unilateral symptoms warranted a 20 percent 
evaluation.  With loss of toes, or parts, and persistent 
severe symptoms, unilateral cold injury residuals warranted a 
30 percent evaluation.  A note following this diagnostic code 
indicated that there was no requirement of loss of toes or 
parts for an assessment of mild or moderate disability 
diagnostic code.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 
(prior to Jan. 12, 1998).  

In this case, however, there is no evidence of any objective 
findings, such as persistent moderate swelling, tenderness, 
or redness, to warrant the assignment of at least the next 
higher, 20 percent rating for frostbite residuals of the 
right foot under the former criteria.  Significantly, the 
December 1997 VA physician found neither moderate swelling 
nor tenderness, although a pink plantar foot and pink 
toenails were noted.  As the criteria for the 20 percent 
evaluation are not met, it likewise follows that the criteria 
for the maximum, 30 percent rating under former Diagnostic 
Code 7122 are also not met-i.e., no evidence of persistent, 
severe symptoms.  Hence, there is no basis for an increased 
evaluation for frostbite residuals of the right foot prior to 
January 12, 1998.

Under the revised criteria of Diagnostic Code 7122, a 10 
percent rating is assigned for residuals of cold injury with 
arthralgia or other pain, numbness, or cold sensitivity.  A 
20 percent rating requires arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, local impaired sensation, 
hyperhidrosis or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis).  A 30 
percent rating requires arthralgia or other pain, numbness or 
cold sensitivity plus 2 or more of the following:  tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis).

Notes following these criteria indicate that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26.  38 
C.F.R. § 4.104, Diagnostic Code 7122, including Notes 1 and 2 
(effective Jan. 12, 1998).

Additional revisions to the rating schedule provisions 
governing evaluations for residuals of a cold injury became 
effective on August 13, 1998.  Although the rating criteria 
remained essentially identical to those cited directly above, 
Note 1 was amended as follows:  Note (1) Separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  38 
C.F.R. § 4.104, Diagnostic Code  7122, Note 1 (1999); 63 Fed. 
Reg. 37,779 (1998).

Considering the evidence of record in light of the revised 
rating criteria, the Board notes that the veteran has 
reported, during the course of this appeal, numbness under 
his right foot.  He also has been diagnosed with neuropathy.  
In as much as the rating criteria for residuals of cold 
injury require a separate evaluation for peripheral 
neuropathy, the Board may not consider symptoms attributable 
to peripheral neuropathy in evaluating frostbite residuals of 
the right foot.  See 38 C.F.R. § 4.14 (providing that 
evaluation of the same manifestations under different 
diagnostic codes is to be avoided). 

That notwithstanding, the Board points out that, specifically 
as regards the right foot, the record clearly shows that the 
veteran has experienced arthralgia or other pain in the right 
foot, as well as swelling and cold sensitivity, over a number 
of years.  Moreover, as also shown on the most recent VA 
examination, there is competent evidence of nail 
abnormalities over the years in 2000, 2002, and 2003.  Nail 
abnormalities are a factor to be considered under the revised 
criteria.

In light of the foregoing, and affording the veteran the 
benefit of the doubt (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102), the Board finds that, since the January 12, 1998 
effective date of the change in the applicable rating 
criteria, the record presents a basis for assignment of a 20 
percent disability rating for frostbite residuals of the 
right foot.  See Diagnostic Code 7122 (in effect as of 
January 12, 1998).  

However, the Board points out that the criteria for a 30 
percent rating under the revised criteria are not met.  
Recent X-rays taken of the veteran's right foot in April 2003 
did not reveal any bone abnormalities, i.e., another factor 
for consideration under the revised criteria.  See Diagnostic 
Code 7122 (in effect as of January 12, 1998).  While the 
April 2003 VA physician noted pes planus, and the December 
1998 VA physician noted hammering toes, the competent 
evidence of record does not attribute either of these foot 
disorders to residuals of frostbite.  Consequently, the Board 
may not consider these symptoms in evaluating frostbite 
residuals of the right foot.  See 38 C.F.R. § 4.14 (providing 
that evaluation of manifestations not resulting from service-
connected disease or injury is to be avoided).  Likewise, 
there is no evidence of tissue loss, color changes, locally 
impaired sensation, or hyperhidrosis to warrant a rating for 
frostbite residuals of the right foot in excess of 20 
percent.  See Diagnostic Code 7122 (in effect as of January 
12, 1998).  

For the foregoing reasons, the Board finds that a 20 percent, 
but no higher, rating for frostbite residuals of the right 
foot is warranted since January 12, 1998.  See 38 C.F.R. 
§ 4.110, Diagnostic Code 7122 (2003).


ORDER

Prior to January 12, 1998, a disability rating in excess of 
10 percent for frostbite residuals of the right foot is 
denied.

As of January 12, 1998, a 20 percent rating for frostbite 
residuals of the right foot is granted, subject to the 
pertinent legal authority governing the payment of monetary 
benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



